Case 16-12664-JDW   Doc 47   Filed 07/23/19 Entered 07/23/19 14:20:00   Desc Main
                             Document     Page 1 of 6
Case 16-12664-JDW   Doc 47   Filed 07/23/19 Entered 07/23/19 14:20:00   Desc Main
                             Document     Page 2 of 6
Case 16-12664-JDW   Doc 47   Filed 07/23/19 Entered 07/23/19 14:20:00   Desc Main
                             Document     Page 3 of 6
Case 16-12664-JDW   Doc 47   Filed 07/23/19 Entered 07/23/19 14:20:00   Desc Main
                             Document     Page 4 of 6
Case 16-12664-JDW   Doc 47   Filed 07/23/19 Entered 07/23/19 14:20:00   Desc Main
                             Document     Page 5 of 6
Case 16-12664-JDW   Doc 47   Filed 07/23/19 Entered 07/23/19 14:20:00   Desc Main
                             Document     Page 6 of 6
